Citation Nr: 0307224	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-15 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from May and  August 1996 
rating decisions by the Houston, Texas RO which, in pertinent 
part, denied service connection for PTSD. 

In December 1999, a hearing before the undersigned Board 
Member was held at the Houston RO.  A transcript of this 
hearing is of record.

In July 2000, the Board issued a decision that denied the 
veteran's claim for service connection for PTSD.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).

On April 6, 2001, the Court issued an order that vacated the 
Board's July 2000 decision and remanded the matter to the 
Board under the Veterans Claims Assistance Act of 2000.  

In February 2002, the Board issued a decision that denied the 
veteran's claim for service connection for PTSD.  The 
veteran, in turn, appealed the denial of service connection 
to the Court.

On October 15, 2002, the Court issued an order that granted a 
joint motion for remand and to stay further proceedings, 
vacated the Board's February 2002 decision and remanded the 
matter to the Board for action in compliance with the motion.


REMAND

In the decision of February 2002, the Board denied 
entitlement to service connection for PTSD.  The Board found 
that a current diagnosis of PTSD related to combat stressors 
had not been established on the basis of the entire record.  
As noted in the Board's February 2002 decision, the record 
shows that VA attempted to assist the veteran by obtaining 
psychiatric examinations in August 1997, September 1998 and 
January 1999, in order to determine the diagnosis and 
etiology of his claimed psychiatric disability.  Although the 
veteran was provided notice of these examinations, notice of 
38 C.F.R. § 3.655(b) and notice of the consequences of 
refusing to undergo further VA examination (see, e.g., April 
1999 and September 1998 supplemental statements of the case, 
December 1998 letter from the RO to the veteran, and December 
1998 report of contact with the veteran's representative), 
the veteran refused to undergo any additional psychiatric 
examinations.

In October 2002, the Court remanded the issue to the Board in 
accordance with the Joint Motion for Remand and Motion For 
Stay of Proceedings filed that same month.  The Court 
evidently agreed with the Joint Motion's argument that the 
veteran had not been specifically advised of the consequences 
(under 38 C.F.R. § 3.655) of his refusal to undergo further 
VA medical examinations.  In the Joint Motion, it was noted 
that remand was required to reschedule a VA examination based 
upon consideration of the requirements of Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In Connolly, the Court 
held that if the VA failed to explain to the veteran the 
importance of a definitive diagnosis and thus failed to give 
the veteran the opportunity to make an informed decision 
regarding whether to undergo additional examination, then VA 
violated its duty to assist.

Therefore, in order to comply with the Joint Motion, the 
Board finds that the RO should once again schedule the 
veteran for a VA psychiatric examination.  Because of the 
veteran's repeated failure to cooperate in the past, the RO 
is advised to take special care in advising the veteran that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of his claim.  See 
38 C.F.R. § 3.655 (2002).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the veteran.

Finally, a February 2003 letter from the Social Security 
Administration (SSA) notes that the veteran has been awarded 
disability benefits.  As SSA records are relevant 


to claims for disability compensation, the records considered 
in arriving at the February 2003 decision must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims files copies of all 
medical records considered in arriving at 
SSA's February 2003 decision granting 
veteran's claim for disability benefits.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims files, and he and his 
representative so notified.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any currently present PTSD.  
When scheduling the examination, the RO 
must notify the veteran of the time and 
place of the examination, his duty to 
report for same, and the consequences of 
his failure to cooperate with completion 
of the examination under 38 C.F.R. § 
3.655(b).

The claims files must be made available 
to and reviewed by the psychiatrist 
designated to examine the veteran.  All 
special tests and studies, to include 
psychological testing, should be 
accomplished if the examiner feels it is 
warranted.  The examiner should identify 
all objective indications of psychiatric 
disability.  A diagnosis of PTSD should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The examination and the report thereof 
should be in accordance with DSM-IV.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.  

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  If the veteran fails to report 
for VA examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655 as 
appropriate.  The RO must provide full 
reasons and bases for its determination.  
If the benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case that 
includes all of the applicable law and 
regulations, to include a discussion of 
38 C.F.R. § 3.655, if appropriate.  The 
veteran and his representative should 
then be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


